Exhibit 10.3


EXECUTION VERSION
EXECUTIVE EMPLOYMENT AGREEMENT
This Employment Agreement (including all Annexes and Exhibits attached hereto,
the "Agreement") is entered into among Veritex Community Bank, a Texas
corporation, having its principal office at 8214 Westchester Drive, Suite 400,
Dallas, TX 75225 (“Veritex Bank”), Veritex Holdings Inc. (“Veritex Holding Co,”
and together with Veritex Bank, the “Bank”), and Geoffrey D. Greenwade
("Executive"). This Agreement is entered into on July 23, 2018, but shall become
effective on the date specified in Section 1.1 hereof.
WITNESSETH:
WHEREAS, Veritex Holding Co., MustMS, Inc., a Texas corporation and wholly-owned
subsidiary of Veritex Holding Co. (“Merger Sub”), and Green Bancorp, Inc., a
Texas corporation (“Green Bancorp”) have entered into an Agreement and Plan of
Reorganization, dated July 23, 2018 (the “Merger Agreement”), pursuant to which,
among other things, Merger Sub will merge with and into Green Bancorp, with
Green Bancorp as the surviving corporation, and immediately thereafter, Green
Bancorp will merge with and into Veritex Holding Co., with Veritex Holding Co.
as the surviving corporation (collectively, the “Merger”);
WHEREAS, Executive, Green Bancorp and Green Bank, N.A. ("Green Bank," and
together with Green Bancorp, "Green") previously entered into an employment
agreement dated April 9, 2010 (the “Green Employment Agreement”);
WHEREAS, as of immediately prior to the consummation of the Merger, Executive is
a participant in the Green Bancorp, Inc. Change in Control Severance Plan (the
"Green CIC Plan"), and following the consummation of the Merger may have become
entitled to certain payments and benefits under the Green CIC Plan;
WHEREAS, the Merger Agreement contemplates that the Bank will enter into
employment agreements with certain individuals, including Executive, contingent
on, and effective as of, the closing of the Merger Agreement;
WHEREAS, Executive will receive good and valuable consideration in connection
with the consummation of the Merger, including as a shareholder of Green Bancorp
and as a holder of equity awards under Green Bancorp’s equity incentive plans;
and
WHEREAS, the Bank desires to employ Executive following the Merger pursuant to
the terms of this Agreement, and Executive desires to be so employed.
NOW, THEREFORE, in consideration of the above premises and the mutual agreements
hereinafter set forth, the parties hereby agree as follows:
ARTICLE 1:
TERM OF AGREEMENT; EMPLOYMENT AND DUTIES; GREEN CIC PAYMENTS

1.1    The term of this Agreement shall commence as of the Closing Date (as
defined in the Merger Agreement) (the “Effective Date”) and continue until the
second anniversary of the Effective Date, unless earlier terminated pursuant to
Article 3 hereof (the “Term”). If Executive’s employment continues following the
conclusion of the Term, such employment shall be at will. As of the Effective
Date, this Agreement shall supersede and replace the Green Employment Agreement
in its entirety.
1.2    If the Closing (as defined in the Merger Agreement) does not occur or if
the Merger Agreement is terminated prior to the consummation of the Merger in
accordance with its terms, this Agreement shall be of no force or effect, and
the Green Employment Agreement and the Green CIC Plan shall remain in full force
and effect.
1.3    During the Term, the Bank agrees to employ Executive, and Executive
agrees to be employed by the Bank, in the position set forth in Annex A attached
hereto. Executive agrees to serve in the assigned position and to perform
diligently and to the best of Executive’s abilities the duties and services
appertaining to such position as determined by the Chief Executive Officer of
the Bank (the “CEO”), as well as such additional or different duties and
services appropriate to such position which Executive from time to time may be
reasonably directed to perform by the CEO and the Bank. Executive shall at all
times comply with and be subject to such policies and procedures as the Bank may
establish from time to time and shall protect the business and reputation of the
Bank.
1.4    During the Term, Executive shall devote Executive’s full business time,
energy, and best efforts to the business and affairs of the Bank and its
respective subsidiaries. Executive may not engage, directly or indirectly, in
any other business, investment, or activity that interferes (without written
approval from the CEO) with Executive’s performance of Executive’s duties
hereunder, is contrary to the interests of the Bank and its respective
subsidiaries and affiliates, or requires any significant portion of Executive’s
business time.
1.5    In connection with Executive’s employment by the Bank, the Bank promises
and agrees to provide Executive as of and from the Effective Date with access to
Confidential Information (as defined below) pertaining to the business, services
and affairs of the Bank and its subsidiaries and affiliates as is appropriate
for Executive’s employment responsibilities, and to provide to Executive the
payments and benefits set forth in this Agreement.
1.6    Notwithstanding anything to the contrary in the Green CIC Plan, and
subject to Executive's continued employment with Green or the Bank, as
applicable, through the later of the Closing Date and January 1, 2019 (such
later date, the "Specified Date"), Executive will be entitled to the payments
and benefits set forth in Section 4 of the Green CIC Plan (collectively, the
"Green CIC Payments"), calculated as if Executive incurred a Severance Event (as
defined in the Green CIC Plan) on the Closing Date, and to be paid on the
earliest date following the Specified Date that would be permitted under Section
409A (as defined below) without incurring penalty or accelerated taxes
thereunder. Notwithstanding the foregoing or anything to the contrary in the
Green CIC Plan, if the Closing Date occurs prior to January 1, 2019, and
Executive's employment is terminated after the Closing Date but prior January 1,
2019 for any reason other than by the Bank for Cause (as defined below) or by
the Executive without Good Reason (as defined below), Executive will be entitled
to the Green CIC Payments, calculated as if Executive incurred a Severance Event
on the Closing Date, and to be paid on the earliest date following such date of
termination that would be permitted under Section 409A without incurring penalty
or accelerated taxes thereunder. In all events, Executive's entitlement to any
Green CIC Payments shall be contingent upon Executive's execution and
non-revocation of a release of all claims in favor of the Bank, Green and each
of their respective subsidiaries and affiliates, substantially in the form
attached hereto as Exhibit B (with any changes necessary to comply with
applicable law and/or make the release legally enforceable in the reasonable
judgment of the Bank), and such release becoming effective within sixty (60)
days following the Specified Date (or within sixty (60) days following such
earlier date of termination other than for Cause or without Good Reason).
Executive agrees that receipt of the Green CIC Payments under this Section 1.6
shall constitute full satisfaction of, and are received in lieu of, any payments
to which Executive may have a right under the Green CIC Plan and/or the Green
Employment Agreement associated with the Merger. The parties hereto agree that,
notwithstanding anything to the contrary contained in the Green Employment
Agreement, Executive shall not be entitled to any severance payments under the
Green Employment Agreement (including Section 3.5 thereof) and accordingly no
offset is required or permitted under Section 4.5 of the Green CIC Plan.
ARTICLE 2:
COMPENSATION AND BENEFITS

2.1    Executive shall be paid an annualized base salary as set forth in Annex A
(the “Base Salary”), less payroll deductions and all required tax withholdings.
Such Base Salary shall be paid in accordance with the Bank’s regular payroll
practices applicable to its employees, as in effect from time to time. The Base
Salary generally will be reviewed annually by the Compensation Committee (the
“Committee”) of the Board of Directors of Veritex Holding Co. (the "Board") and
may be increased from time to time in the discretion of the Committee. Any
calculation to be made under this Agreement with respect to Executive’s Base
Salary shall be made using the then current Base Salary in effect at the time of
the event for which such calculation is made.
2.2    Executive shall be allowed to participate in the Bank’s employee benefit
plans and programs, on the same basis generally as other employees of the Bank.
Such benefits, plans, and programs may include medical, health, and dental care,
life insurance, disability protection, and retirement plans. Nothing in this
Agreement shall be construed or interpreted to provide greater rights,
participation, coverage or benefits under such benefit plans or programs than
provided to similarly-situated employees pursuant to the terms and conditions of
such benefit plans and programs. All such benefits will be awarded and
administered in accordance with the Bank’s standard policies and practices and
may be modified or terminated at any time in the Bank’s discretion.
2.3    The Bank shall not by reason of this Article 2 be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such
incentive compensation or employee benefit program or plan, so long as such
actions are similarly applicable to covered employees generally. Unless
specifically provided for in a written plan document adopted by the Board or its
predecessor, none of the benefits or arrangements described in this Article 2
shall be secured or funded in any way, and each shall instead constitute an
unfunded and unsecured promise to pay money in the future exclusively from the
general assets of Bank.
2.4    The Bank may withhold from any compensation, benefits, or amounts payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling. Executive shall be
responsible for paying, to the extent not withheld, any taxes (other than the
employer portion of payroll taxes) on all benefits and compensation provided by
the Bank.
ARTICLE 3:
TERMINATION AND EFFECTS OF TERMINATION

3.1    Notwithstanding any other provisions of this Agreement, during the Term,
the Bank shall have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:
(a)    For Cause (as defined herein) upon the determination by the Bank that
Cause exists for the termination of the employment relationship. For purposes of
this Agreement, “Cause” means (i) Executive’s gross negligence, recklessness or
willful misconduct in the performance of the duties and services required of
Executive pursuant to this Agreement; (ii) Executive’s indictment or conviction
of a felony, or plea of guilty or nolo contendere to a felony charge or
acceptance of a deferred adjudication or probated sentence in connection with,
an alleged felony; (iii) Executive’s willful refusal without proper legal reason
to perform the duties and responsibilities required of Executive under this
Agreement which remains uncorrected for thirty (30) days following written
notice to Executive by the Board of such failure to perform; (iv) Executive’s
engaging in conduct or acts of moral turpitude that Executive knows or should
know is materially injurious to the Bank or any of its subsidiaries and
affiliates; (v) Executive’s material breach of any provision of this Agreement
or Bank corporate code or policy; or (vi) Executive’s violation of any
applicable law in the conduct of Executive’s duties. It is expressly
acknowledged and agreed that the decision as to whether “cause” exists for
termination of the employment relationship by the Bank is delegated to the Board
for determination. If Executive disagrees with the decision reached by the
Board, the dispute will be limited to whether the Board reached its decision in
good faith;
(b)    for any or no reason whatsoever, other than Cause, in the sole discretion
of the Board;
(c)    upon Executive’s death; or
(d)    upon Executive’s becoming disabled so as to entitle Executive to benefits
under the Bank’s long-term disability plan or, if Executive does not participate
in such plan, if Executive is unable to perform the essential functions of his
duties for the Bank for a period of three (3) months as a result of any
medically determinable physical or mental impairment as supported by a written
medical opinion to the foregoing effect by a physician selected by the Bank.
The termination of Executive’s employment by the Bank during the Term pursuant
to Section 3.1(a) shall constitute a “Termination for Cause”; the effect of such
termination is specified in Section 3.4. The termination of Executive’s
employment by the Bank during the Term pursuant to Section 3.1(b) shall
constitute an “Involuntary Termination”; the effect of such termination is
specified in Section 3.5. The effect of the employment relationship being
terminated during the Term pursuant to Section 3.1(c) is specified in Section
3.6. The effect of the employment relationship being terminated during the Term
pursuant to Section 3.1(d) is specified in Section 3.7.
3.2    During the Term, Executive shall have the right to terminate the
employment relationship under this Agreement at any time for any of the
following reasons:
(a)    Good Reason; or
(b)    for any other reason whatsoever, in the sole discretion of Executive.
The termination of Executive’s employment by Executive during the Term pursuant
to Section 3.2(a) shall constitute an “Involuntary Termination”; the effect of
such termination is specified in Section 3.5. The termination of Executive’s
employment by Executive during the Term pursuant to Section 3.2(b) shall
constitute a “Voluntary Termination”; the effect of such termination is
specified in Section 3.3. For purposes of this Agreement, “Good Reason” means,
in the absence of Executive’s prior written consent, the occurrence of any of
the following: (i) a substantial involuntary reduction in Executive’s Base
Salary or Target Annual Bonus amount, except for across-the-board reductions
similarly affecting all or substantially all employees (to the extent
applicable); (ii) the relocation of Executive’s principal place of employment to
another location of the Bank outside of a fifty (50) mile radius from Houston,
Texas; (iii) the Bank’s material breach of this Agreement; or (iv) the
assignment to Executive of responsibilities, duties or authorities that are, or
the assignment of Executive to a position with the Bank (or its affiliate or
successor) that is, substantially inconsistent with Executive’s professional
skills and experience level as of the Effective Date. Notwithstanding the
foregoing, the parties agree that the Merger is intended and expected to have a
transformative effect on the organization and operations of both the Bank and
Green, and that the responsibilities, duties and authorities of employees,
including Executive, may change over time as a result of the Merger to serve the
business interests and objectives of the Bank, and accordingly it shall not
constitute grounds for Good Reason under clauses (iii) or (iv) of this paragraph
for the Bank to make such changes with respect to Executive’s responsibilities,
duties or authorities from those in effect as of the Effective Date; provided,
that such changes do not result in a significant diminution in the
responsibilities, duties and authorities related to the position identified in
Annex A.
Notwithstanding the foregoing, Executive must provide written notice to the Bank
of the existence of any condition (or conditions) that Executive believes
constitutes Good Reason within ninety (90) days of the initial existence of such
condition (or conditions). Upon receipt of such notice, the Bank will have
forty-five (45) days to remedy the condition (or conditions). If the Bank
remedies the condition (or conditions) of which it received notice, then such
condition (or conditions) shall not constitute Good Reason for purposes of this
Agreement.
3.3    Upon a Voluntary Termination of the employment relationship by Executive,
all future compensation to which Executive is entitled and all future benefits
for which Executive is eligible shall cease and terminate as of the date of
termination. Executive shall be entitled to pro rata salary through the date of
such termination, but Executive shall not be entitled to any bonuses or
incentive compensation not yet paid at the date of such termination.
3.4    Upon a Termination for Cause, all future compensation to which Executive
is entitled and all future benefits for which Executive is eligible shall cease
and terminate as of the date of termination. Executive shall be entitled to pro
rata salary through the date of such termination, but Executive shall not be
entitled to any bonuses or incentive compensation not yet paid at the date of
such termination.
3.5    Upon an Involuntary Termination of the employment relationship by either
the Bank or Executive during the Term,
(a)    Executive shall be entitled, in consideration of Executive’s continuing
obligations hereunder after such termination (including Executive’s obligations
under Articles 4 and 5 of this Agreement) and subject to the release requirement
described in Section 3.5(b), to receive (i) continued payments of Base Salary
for the period of twelve (12) months following the termination of employment, to
be paid in accordance with Section 3(b), (ii) an amount equal to the Target
Annual Bonus for the year in which Executive’s termination occurs, multiplied by
a fraction, the numerator of which is the number of calendar days in such year
that Executive was employed by the Bank and the denominator of which is three
hundred sixty-five (365), to be paid in lump sum on the Payment Commencement
Date (as defined below), and (iii) an amount equal to the annual cash bonus, if
any, earned for the year preceding the year in which the termination occurs, if
such bonus has not been paid as of the termination date, to be paid in lump sum
on the Payment Commencement Date.
(b)    Subject to Executive’s execution and non-revocation of (and the
expiration of any applicable revocation period in respect of) a release of all
claims in favor of the Bank and its subsidiaries and affiliates substantially in
the form attached hereto as Exhibit A (with any changes necessary to comply with
applicable law and/or make the release legally enforceable in the reasonable
judgment of the Bank) within sixty (60) days following termination of
employment, amounts payable to Executive pursuant to this Section 3.5 shall
commence on the first payroll date following the seventh (7th day) after
Executive's execution of the release (such first payroll date, the “Payment
Commencement Date”); provided, that if the sixty (60) day period referenced
above begins in one taxable year and ends in the subsequent taxable year, then
such Payment Commencement Date shall not occur before the first day in the
second of such two calendar years.
(c)    Notwithstanding the foregoing, if Executive is a "specified employee"
within the meaning of Section 409A as of the effective date of termination of
employment, then, to the extent necessary to avoid the imposition of taxes under
Section 409A, no amount payable under this Section 3.5 shall be paid before the
date that is six months after the effective date of Executive's "separation from
service," or, if earlier, the date of Executive’s death. Any payments so
deferred under this Section 3.5(c) (whether, in the absence of such deferral,
they would have otherwise been payable in a single lump sum or in installments)
shall be paid to Executive in a lump sum without interest on the Bank’s first
normal payroll date after the six-month date or the date of Executive’s death,
as applicable, and any remaining payments due under this Section 3.5 will be
paid in accordance with the normal payment dates specified for them herein.
3.6    Upon termination of the employment relationship as a result of
Executive’s death pursuant to Section 3.1(c), Executive’s heirs, administrators,
or legatees shall be entitled to Executive’s pro rata salary through the date of
such termination, but, except as may be otherwise specifically set forth in an
award agreement, Executive’s heirs, administrators, or legatees shall not be
entitled to any bonuses or incentive compensation not yet paid to Executive at
the date of such termination.
3.7    Upon termination of the employment relationship as a result of
Executive’s disability pursuant to Section 3.1(d), Executive shall be entitled
to his pro rata salary through the date of such termination, but, except as may
be otherwise specifically set forth in an award agreement, Executive shall not
be entitled to any bonuses or incentive compensation not yet paid to Executive
at the date of such termination.
3.8    In all cases, the compensation and benefits payable to Executive under
this Agreement upon termination of the employment relationship (which, for the
avoidance of doubt, does not include the Green CIC Payments) shall be offset
against any amounts to which Executive may otherwise be entitled under any and
all severance plans, and policies of the Bank and its subsidiaries or
affiliates. For the avoidance of doubt, the payments and benefits under this
Article 3 shall not apply in the case of any termination of the employment
relationship that occurs after the last day of the Term.
3.9    Termination of the employment relationship for any reason does not
terminate those obligations imposed by this Agreement which are continuing
obligations, including, without limitation, Executive’s obligations under
Articles 4 and 5 of this Agreement.
ARTICLE 4:
NON-DISCLOSURE COVENANT

4.1    For the purposes of this Article 4, the phrase “Confidential Information”
means any and all of the following: trade secrets concerning the business and
affairs of the Bank and its subsidiaries and affiliates, product specifications,
data, know-how, processes, graphs, inventions and ideas, past, current, and
planned research and development, current and planned distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code, machine code, and source code), computer software and database
technologies, systems, structures, and architecture (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, and methods); information concerning the
business and affairs of the Bank and its subsidiaries and affiliates (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, policies and procedures, personnel training
techniques and materials, however documented); and notes, analysis,
compilations, studies, summaries, and other material prepared by or for the Bank
and its subsidiaries and affiliates containing or based, in whole or in part, on
any information included in the foregoing. Executive acknowledges and agrees
that Confidential Information includes any such information that Executive may
originate, learn, have access to, or obtain, whether in tangible form or
memorized, regardless of when such Confidential Information is or was received
and includes Confidential Information belonging to, as of immediately prior to
the Effective Date, Green and its affiliates. Notwithstanding the foregoing,
Confidential Information shall not include any information that the Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure of such information by the Executive or any other person
under a duty to keep such information confidential.
4.2    The Bank promises and agrees that during Executive’s employment and as
part of this Agreement, the Bank shall provide Executive with Confidential
Information. Executive acknowledges that (a) the Bank and its subsidiaries and
affiliates have devoted substantial time, effort, and resources to develop and
compile the Confidential Information; (b) public disclosure of such Confidential
Information would have an adverse effect on the business of the Bank and its
subsidiaries and affiliates; (c) the Bank and its subsidiaries and affiliates
would not disclose such information to the Executive, nor employ or continue to
employ the Executive without the agreements and covenants set forth in this
Article 4; and (d) the provisions of this Article 4 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information.
4.3    In consideration of the compensation and benefits to be paid or provided
to Executive by the Bank under this Agreement and the acknowledgments set forth
above, during the term of his employment and at all times thereafter, Executive
agrees and covenants:
(a)    to hold Confidential Information in strictest confidence, not to disclose
it to any person except with prior written consent of the Bank or as otherwise
provided by the terms of this Agreement, and to use the Confidential Information
solely for the benefit of the Bank;
(b)    not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Confidential Information or any physical embodiments thereof, except
under similar obligations of confidentiality as set forth herein and solely to
the extent necessary for the Executive to carry out his authorized duties to the
Bank;
(c)    not to remove from the Bank premises or record (regardless of the media)
any Confidential Information, except to the extent such removal or recording is
necessary for the performance of Executive’s duties; and
(d)    not to use the Confidential Information for Executive’s own benefit
without written consent of the Bank.
(e)    Nothing in this Agreement shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that (i) Executive will promptly give
written notice of any such requirement to the Bank’s general counsel (or such
other person as designated by the Bank's general counsel) and, to the extent
permitted by applicable law, regulation and order, sufficiently in advance of
making any disclosure to permit the Bank to contest the requirement to disclose
such Confidential Information or to seek confidentiality protections and (ii)
the disclosure does not exceed the extent of the disclosure required by such
law, regulation or order. Executive understands and acknowledges that
Executive’s obligations under this Agreement with regard to any particular
Confidential Information shall commence immediately upon Executive’s first
having access to such Confidential Information (regardless of when such
Confidential Information is received) and shall continue during and after
Executive’s employment by the Bank until such time as the Confidential
Information shall become public knowledge, other than as a result of Executive’s
breach of this Agreement or breach by those acting in concert with Executive or
on Executive’s behalf.
(f)    Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1833(b), Executive
understands that he will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Bank that (i) is made (A) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to his attorney and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. Executive understands that if he files a lawsuit for
retaliation by the Bank for reporting a suspected violation of law, he may
disclose the trade secret to his attorney and use the trade secret information
in the court proceeding if he (x) files any document containing the trade secret
under seal, and (y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement that Executive has with
the Bank, is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such section.
Further, nothing in this Agreement or any other agreement that Executive has
with the Bank shall prohibit or restrict him from making any voluntary
disclosure of information or documents concerning possible violations of law to
any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Bank.
(g)    Executive recognizes that the Bank and its subsidiaries and affiliates
have received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on their parts to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Executive agrees that Executive owes the Bank, its
subsidiaries and affiliates, and such third parties, at all times, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person (except as necessary in carrying
out such Executive’s duties hereunder consistent with the Bank’s agreement with
such third party) or to use it for the benefit of anyone other than for the Bank
or such third party (consistent with the Bank’s agreement with such third party)
without the express written authorization of the Bank.
(h)    Executive agrees that, upon termination or the completion of his
employment, Executive will deliver to the Bank or its subsidiaries, as
applicable, all Confidential Information as well as any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any of the aforementioned items belonging to the
Bank or any of its subsidiaries and affiliates.
ARTICLE 5:
RESTRICTIVE COVENANTS

5.1     The Bank and Executive hereby mutually agree that the nature of the
Bank’s business and Executive’s employment hereunder are based on the Bank’s
goodwill, public perception, and customer relations. Therefore, ancillary to
this otherwise enforceable agreement and in exchange for Executive being
provided access to the Confidential Information and the other agreements and
consideration set forth herein and in the Merger Agreement, Executive hereby
agrees and covenants to each and all of the following:
(a)    Non-Competition. Executive hereby covenants and agrees that during the
period of Executive's employment and, if applicable, the 12 months following the
termination of Executive’s employment for any reason during the Term pursuant to
Article 3 hereof, Executive will not, without the prior written consent of the
Bank, either directly or indirectly, on Executive’s own behalf or in the service
or on behalf of others, as a principal, partner, officer, director, joint
venture, stockholder, investor, consultant, advisor, manager, supervisor,
administrator, consultant, employee or in any other capacity which involves
duties and responsibilities similar to those undertaken for the Bank, engage in
or actively prepare to engage in the Business (as defined below) within the
Restricted Area (as defined below); provided, however, that nothing in this
Section 5.1(a) shall prohibit Executive from making passive investments of not
more than three percent (3%) of the capital stock or other ownership or equity
interest, or voting power, in a public company, registered under the Securities
Exchange Act of 1934, as amended. For the avoidance of doubt, Executive will not
be subject to the restrictions of this Section 5.1(a) following any termination
of employment for any reason occurring on or following the natural conclusion of
the Term pursuant to Section 2.1 (regardless of any continued employment at
will).
(b)    Non-Solicitation of Customers. Executive hereby covenants and agrees that
during the Restricted Period (as defined below) Executive will not (except on
behalf of, or with the prior written consent of, the Bank), on the Executive’s
own behalf or in the service or on behalf of others, solicit or attempt to
solicit any Customer (as defined below) for the purpose of causing such Customer
to cease doing, reduce the level of, or change the terms of business with the
Bank. Executive further covenants and agrees that during the Restrictive Period
Executive will not (except on behalf of, or with the prior written consent of,
the Bank), on the Executive’s own behalf or in the service or on behalf of
others, solicit or attempt to solicit any person or entity located in the
Restricted Area (as defined below) for purposes of selling products or services
to such person that are in competition with the products or services offered or
sold by the Bank or its subsidiaries and affiliates. Executive further covenants
and agrees that during the Restrictive Period Executive will not divert or
appropriate or attempt to divert or appropriate, directly or by assisting
others, any business from any of the Customers (as defined below).
(c)    Non-Solicitation of Employees and Independent Contractor. Executive
hereby covenants and agrees that during the Restricted Period Executive will not
on the Executive’s own behalf or in the service or on behalf of others, solicit,
recruit, employ, or hire or attempt to solicit, recruit, employ or hire, any
Employee or Independent Contractor (as such terms are defined below) with whom
Executive worked or had a direct or indirect reporting relationship. Executive
further agrees not to contact in any manner any such Executive or Independent
Contractor for the purpose of encouraging such Employee or Independent
Contractor to leave or terminate his or her employment or engagement with the
Bank or its affiliates.
(d)    Non-Interference with Business Relationships. Executive hereby covenants
and agrees that during the Restricted Period Executive will not interfere or
attempt to interfere with the relationship of the Bank or any of its
subsidiaries and affiliates with any person who at the relevant time is an
Employee, Customer, contractor, or supplier of the Bank or its subsidiaries and
affiliates.
(e)    For purposes of this Section 5.1, “Restricted Period” shall mean the
period of Executive’s employment and the 12 months following the termination of
Executive’s employment for any reason; “Restricted Area” shall mean the
geographic area encompassing the counties in which the Bank has offices or
branches, or is actively planning to open an office or branch, in each case, as
of the date of termination of Executive’s employment; the “Business” shall mean
commercial and personal banking services (including related lending services);
“Customers” shall mean existing customers of the Bank, its predecessors,
subsidiaries and affiliates and actively-sought prospective customers, if during
the prior 12 months of Executive’s employment, (a) Executive has or had material
contact with such prospective customer or (b) Executive has or had knowledge or
information about any actual or planned research, analysis, offer or
communication by the Bank concerning such prospective customer; and “Employees”
and “Independent Contractors” includes any employees and independent contractors
of the Bank, its subsidiaries and affiliates as of the relevant time, and any
employees and independent contractors who terminated employment or engagement
with the Bank, its predecessors, subsidiaries and affiliates, for any reason
within the six months preceding the relevant time.
(f)    Executive acknowledges and agrees that the length and scope of the
restrictions contained in this Section 5.1 are reasonable and necessary to
protect the legitimate business interests, including goodwill, of the Bank and
its subsidiaries. The duration of the agreements contained in this Section 5.1
shall be extended for the amount of any time of any violation thereof and the
time, if greater, necessary to enforce such provisions or obtain any relief or
damages for such violation through the court system.
5.2    Non-Disparagement. During the term of his employment and at all times
thereafter, Executive agrees and covenants that the Executive will not make,
publish or communicate, or encourage others to make, publish, or communicate, to
any person or entity or in any public forum any defamatory or disparaging
remarks, comments or statements concerning the Bank or its affiliates, any of
their respective businesses, products, services or activities, or any of their
respective current or former officers, directors, managers, employees or agents.
This Section 5.2 shall not prohibit Executive from providing truthful testimony
in response to a validly issued subpoena or from giving performance reviews or
otherwise engaging in Executive’s duties pursuant to Section 1.
5.3    If any covenant in this Article 5 is held to be unreasonable, arbitrary,
or against public policy, such covenant will be considered to be divisible with
respect to scope and time, and such lesser scope and/or time, as an arbitrator
or a court of competent jurisdiction may determine to be reasonable, not
arbitrary, and not against public policy, will be effective, binding, and
enforceable against Executive. In the event of termination of Executive’s
employment with the Bank for any reason, Executive consents to the Bank
communicating with Executive’s new employer, any entity in the business or
through or in connection with which Executive is restricted hereunder, or any
other party about the restrictions and obligations imposed on Executive under
this Agreement.
5.4    If the Bank or any of its subsidiaries shall file a lawsuit in any court
of jurisdiction alleging a breach of any Executive’s obligations under Section
5.1 of this Agreement, the Restricted Period referenced in Section 5.1 shall be
tolled during any time Executive was in breach of those allegations.
ARTICLE 6:
MISCELLANEOUS

6.1    For purposes of this Agreement the terms “affiliates” of an entity or
person or “affiliated” with an entity or person means any other entity or person
who directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the entity or person.
6.2    For purposes of this Agreement the term “subsidiary” of an entity means
any other entity (i) in which such entity directly or indirectly owns 50% or
more of such other entity’s voting securities or (ii) with which it is required
to be consolidated under GAAP.
6.3    This Agreement shall be deemed drafted equally by both the Bank and
Executive. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Unless the context clearly
indicates to the contrary, (i) the plural includes the singular and the singular
includes the plural; (ii) “includes” and “including” are each “without
limitation”; (iii) “herein,” “hereof,” “hereunder” and other similar compounds
of the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection; and (vi) all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.
6.4    For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Bank:
Veritex Holdings, Inc.
8214 Westchester Drive, Suite 400
Dallas, Texas 75225
Facsimile Number: (972) 349-6155
Attention: C. Malcolm Holland, III
Email: mholland@veritexbank.com
If to Executive, to the address on file with the Bank.
Any party may furnish a change of address to the other parties in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
6.5    This Agreement shall be exclusively governed in all respects by the laws
of the State of Texas, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the laws of another State or
country.
6.6    No failure by any party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.
6.7    The covenants by Executive in Articles 4 and 5 are essential elements of
this Agreement, and without Executive’s agreement to comply with such covenants,
the Bank would not have entered into this Agreement nor agreed to (i) employ
Executive, (ii) share confidential information with Executive, or (iii) provide
the payments and benefits described herein. The Bank and Executive have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Bank. If
Executive’s employment hereunder expires or is terminated by the Bank or
Executive, this Agreement will continue in full force and effect as is necessary
or appropriate to enforce the covenants and agreements of Executive in Articles
4 and 5.
6.8    It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.
6.9    This Agreement shall be binding upon and inure to the benefit of the Bank
and any other person, association, their respective successors and assigns or
entity which may hereafter acquire or succeed to all or substantially all of the
business or assets of the Bank by any means whether direct or indirect, by
purchase, merger, consolidation, or otherwise. Executive’s rights and
obligations under the Agreement hereof are personal and such rights, benefits,
and obligations of Executive shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, without the
prior written consent of the Bank.
6.10    As of the Effective Date, this Agreement (including, for the avoidance
of doubt, the Annexes and Exhibits attached hereto) constitutes the entire
agreement of the parties with regard to such subject matters, and contains all
of the covenants, promises, representations, warranties, and agreements between
the parties with respect to such subject matters, except to the extent provided
in Section 1.6 hereof. Each party to this Agreement acknowledges that no
representation, inducement, promise, or agreement, oral or written, has been
made by either party with respect to such subject matters, which is not embodied
herein, and that no agreement, statement, or promise relating to the employment
of Executive by the Bank that is not contained in this Agreement shall be valid
or binding. Any modification of this Agreement will be effective only if it is
in writing and signed by each party whose rights hereunder are affected thereby,
provided that any such modification must be authorized or approved by the Board.
6.11    The parties intend that the provisions of this Agreement comply with or
be exempt from Section 409A of the Internal Revenue Code of 1986 and the
regulations thereunder (collectively, “Section 409A”) and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Notwithstanding the foregoing,
nothing in this Agreement shall be interpreted or construed to transfer any
liability for any tax (including a tax or penalty due as a result of a failure
to comply with Section 409A) from Executive to the Bank or to any other
individual or entity. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service. To the extent necessary to avoid a violation of Section 409A, an event
will only constitute a “Change in Control” within the meaning of this Agreement
if such event also qualifies as a change in control event within the meaning of
Section 409A. Each amount to be paid or benefit to be provided to Executive
pursuant to this Agreement, and each individual installment in a series of
payments, shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in this Agreement that are due within
the “short term deferral period” as defined in Section 409A shall not be treated
as deferred compensation unless applicable law requires otherwise. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year.
6.12    If (i) the Bank is in default, as defined in Section (3)(x)(l) of the
Federal Deposit Insurance Act, (ii) the Federal Reserve Board, Federal Deposit
Insurance Corporation (or its successor) (the “FDIC”) or a court appoints a
conservator or receiver for the Bank, (iii) the Texas Banking Commissioner
closes or initiates receivership proceedings for the Bank or tenders the Bank to
the FDIC, or (iv) the shareholders and the board of directors of the Bank
initiate voluntary dissolution, then all obligations under this Agreement will
terminate as of the date of such event, but no vested rights of the Executive
will be affected. Further, all obligations under this Agreement will be
terminated, except, to the extent the FDIC determines that continuation of the
Agreement is necessary for the continued operation of the Bank:
(a)    at the time the board of directors of the FDIC enters into an agreement
to provide assistance to or on behalf of the Bank under the authority of the
Federal Deposit Insurance Act; or
(b)    at the time the board of directors of the FDIC approves a supervisory
merger or when the Bank is determined by the board of directors of the FDIC or
its designee to be in an unsafe or unsound condition.
If any payment hereunder is determined to violate any regulatory requirement
applicable to the Bank, the Bank may decline to make such payment or amend the
amount or timing of such payment to comply with such regulatory requirements,
including the requirements of 12 U.S.C. 1828(k) and 12 C.F.R. part 359.
Notwithstanding anything to the contrary herein, the application of this Section
6.10 shall not constitute “Good Reason” under this Agreement and shall not
entitle Executive to the termination payments set forth in Article 3. Any
payments made to Executive pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R.
part 359 and any other regulations promulgated thereunder as the same may be
modified from time to time.
ARTICLE 7:
ARBITRATION

All disputes arising out of this Agreement shall be resolved as set forth in
this Section 7; however, nothing contained in this Agreement shall preclude the
Bank from seeking injunctive relief in a court of competent jurisdiction for the
purpose of enforcing the promises and covenants made by Executive in this
Agreement, including those in Article 4 and 5 of this Agreement. If the parties
hereto are unable to resolve any dispute relating to the terms of this Agreement
within ten (10) business days from the date negotiations began, then without the
necessity of further agreement of either party, either party may submit the
dispute to binding arbitration pursuant to this section. Such arbitration shall
be conducted before a single arbitrator in Houston, Texas, in accordance with
the Employment Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect, provided that the parties may agree to use an arbitrator other
than those provided by the AAA. The arbitrator shall not have the authority to
add to, detract from, or modify any provision of this Agreement. The arbitrator
shall have the authority to order all remedies otherwise available in a civil
court, including, without limitation, back pay, severance compensation, vesting
options (or cash compensation in lieu of vesting options), reimbursement of
costs, including those incurred to enforce this Agreement. A decision by the
arbitrator shall be final and binding. The arbitration shall be conducted
consistent with all applicable law, and the arbitration award shall be in
writing, in a form capable of review if required by applicable law. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. The
prevailing party in any arbitration conducted under this Article 7 shall be
entitled to an award of reasonable attorneys’ fees and expenses (each as
determined by the arbitrator) arising from the arbitration.


[Remainder of the Page Intentionally Left Blank]



IN WITNESS WHEREOF, the Bank and Executive have duly executed this Agreement in
multiple originals to be effective on the date first stated above.
VERITEX HOLDINGS, INC.
By: /s/ C. Malcolm Holland, III        
Name: C. Malcolm Holland, III
Title: Chairman and Chief Executive Officer


VERITEX COMMUNITY BANK
By: /s/ C. Malcolm Holland, III        
Name: C. Malcolm Holland, III
Title: Chief Executive Officer


EXECUTIVE
/s/ Geoffrey D. Greenwade                
Geoffrey D. Greenwade



ANNEX A TO
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN VERITEX HOLDINGS, INC. AND GEOFFREY D. GREENWADE




Executive Name:
Geoffrey D. Greenwade
Position:
Executive Vice President and Houston Market President
Principal Place of Employment:
Houston, Texas
Reporting Relationship:
Chief Executive Officer
Annual Base Salary:
$425,000
Target Annual Bonus:
30% of Base Salary
Club Membership:
Reimbursement of club membership dues up to $700 per month.
Paid Time Off (PTO):
Executive shall be entitled to four weeks of PTO per year.
Expenses:
Reimbursement of reasonable business expenses in accordance with Bank policies
(including reimbursement of Executive’s cellular telephone bill up to a maximum
of $100 per month).
Benefits:
Eligible for the package of benefits offered to all full-time employees of the
Bank.



EXHIBIT A
FORM OF RELEASE
[attached hereto]

EXHIBIT B
FORM OF RELEASE – GREEN CIC PAYMENTS
[attached hereto]





